Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is effective as of the Effective
Date defined herein, by and between GREEN PLAINS INC., an Iowa corporation (the
“Company”), and JOHN NEPPL, an individual (“Executive”).

In consideration of the promises and mutual covenants contained herein, the
parties hereto agree as follows:

1.    Employment; Location. The Company hereby employs Executive and Executive
hereby accepts such employment in the Omaha, Nebraska metro area.

2.    Term. Executive’s employment shall be “at-will” and may be terminated at
any time, by either party, for any reason whatsoever (the “Term”). Executive’s
employment with the Company commences on September 11, 2017 (the “Effective
Date”).

3.    Duties and Authorities. During the Term:

3.1    Executive shall serve as the Chief Financial Officer (“CFO”) of the
Company and shall report to the Chief Executive Officer (“CEO”). Executive shall
have responsibilities, duties and authority reasonably accorded to and expected
of such positions in similar businesses in the United States, including and such
responsibilities and duties assigned by the Chief Executive Officer from time to
time (the “Duties”).

3.2    Executive shall diligently execute such Duties and shall devote his full
time, skills and efforts to such Duties, subject to the general supervision and
control of the CEO. Executive will not engage in any other employment,
occupation or consulting activity during the Term of this Agreement, without the
consent of the CEO. Notwithstanding the foregoing, Executive may make any
passive investment where he is not obligated or required to devote any
day-to-day management efforts; and participate in charitable, academic,
political or community activities and boards and in trade or professional
organizations.

4.    Compensation and Benefits. The Company shall pay Executive, and Executive
accepts as full compensation for all services to be rendered to the Company, the
following compensation and benefits:

4.1    Base Salary. The Company shall pay Executive a base salary of Four
Hundred Thousand Dollars ($400,000) per year. Base salary shall be payable in
equal installments twice monthly or at more frequent intervals in accordance
with the Company’s customary pay schedule. The Company shall annually consider
increases of Executive’s base salary and may periodically increase such base
salary in its discretion.

4.2    Additional Compensation. In addition to base salary, during the Term of
this Agreement, the Company shall pay the following to Executive:

(a)    Intentionally Left Blank.

 

1



--------------------------------------------------------------------------------

(b)    Annual Bonus. Executive will be entitled to participate in the Company’s
short-term incentive plan (“STIP”), which currently has designated a bonus of up
to eighty percent (80%) of annual base salary, payable annually, when target
objectives set by the Company’s Compensation Committee are achieved. The STIP is
subject to change at the discretion of the Board of Directors.

(c)    Long-Term Incentive Compensation. The Compensation Committee has
developed a long-term incentive program (“LTIP”) for the Company, which is
subject to change at the discretion of the Board of Directors. Executive shall
be eligible to participate in such LTIP at the sole discretion of the Company.

4.3    Equity Incentive Compensation.

(a)    Stock Compensation. Within 2 days of the Effective Date, the Company
shall provide Executive a grant of $600,000 in value of shares of the Company’s
common stock which shall be subject to terms and conditions set out in the
Company’s 2009 Equity Compensation Plan, as amended, and related stock award
agreement. The award will be set forth in the related stock award agreement, and
the shares shall vest as follows: one-third shall vest each successive year
after the grant date until fully vested.

4.4    Additional Benefits. Executive shall be permitted, during the Term, if
and to the extent eligible, to participate in any group life, hospitalization or
disability insurance plan, health or dental program, pension plan, similar
benefit plan or other so-called “fringe benefits” of the Company made available
to officers of the Company.

4.5    Vacation. Executive shall be entitled to an aggregate of up to four weeks
leave for vacation for each calendar year during the Term at full pay. Executive
agrees to give reasonable notice of his vacation scheduling requests, which
shall be allowed subject to the Company’s reasonable business needs. No more
than five (5) days vacation may be carried over from one year to the next year.
Executive’s vacation shall be prorated for the first partial year of employment,
and all unused vacation shall be paid upon termination of employment for any
reason, voluntary or involuntary.

4.6    Deductions. The Company shall have the right to deduct from the
compensation due to Executive hereunder any and all sums required for social
security and withholding taxes and for any other federal, state or local tax
which may be hereafter enacted or required by law or as otherwise authorized by
Executive.

5.    Business Expenses. Executive may incur reasonable, ordinary and necessary
business expenses in the course of his performance of his obligations under this
Agreement. The Company shall reimburse Executive in accordance with the
Company’s business expense reimbursement policy.

6.    Intentionally Left Blank

 

2



--------------------------------------------------------------------------------

7.    Termination.

7.1    Termination for Cause. Executive’s employment hereunder shall be
terminable for Cause (as defined below) upon written notice from the Company to
Executive. As used in this Agreement, “Cause” shall mean one of the following:
(a) a material breach by Executive of the terms of this Agreement, not cured
within thirty (30) days from receipt of notice from the CEO of such breach,
(b) conviction of or plea of guilty or no contest to, a felony; (c) continuing
willful failure to attempt in good faith to perform his duties for the Company
after Executive’s receipt of written notice of such failure specifying the
details of the alleged failure, if within 30 days of such notice, Executive
fails to cure any such failure;    or (d) willfully engaging in conduct that
constitutes fraud, gross negligence or gross misconduct that results in material
harm to the Company if not corrected by the Executive within thirty (30) days
following Executive’s receipt of written notice thereof. For purposes of this
definition, no act, or failure to act, on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive in knowing bad faith
and without reasonable belief that his action or omission was in, or not opposed
to, the best interests of the Company. If the Company terminates Executive’s
employment for Cause, Executive shall be paid his salary and benefits through
the date of termination including, without limitation, all accrued unused
vacation, outstanding business expenses and, except as otherwise required by
applicable law or under any applicable and properly approved compensation plan
or arrangement, no other amounts shall be payable.

7.2    Termination without Cause or for Good Reason. The Company may terminate
Executive’s employment at any time for any reason (or no reason) other than
Cause, as determined by the CEO, and the Executive may terminate Executive’s
employment with the Company for Good Reason and resign any and all positions as
officer of the Company and any related companies. If the Company terminates
Executive’s employment without Cause or the Executive terminates his employment
for Good Reason, Executive shall be paid his salary and benefits through the
date of termination including, without limitation, all accrued unused vacation,
and outstanding business expenses and:

(a)    The Company shall also pay within 10 business days after such
termination: (1) an amount equal to six (6) months of Executive’s full annual
base salary on the date of his termination plus (2) an amount equal to the
greater of one-half times the maximum annual cash bonus that could be paid to
Executive for the year in which termination occurred or one-half times the
average bonus paid to Executive during the prior two years; and

(b)    All options and other equity awards, whether made pursuant to this
Agreement or otherwise, shall become fully vested and released from any
restrictions on transfer upon such termination

As used in this Agreement, “Good Reason” shall mean any of the following if the
same occurs without Executive’s express written consent: (a) a material
diminution in Executive’s base salary as described in Section 4.1, which for
such purposes shall be deemed to exist with a reduction of greater than fifteen
percent (15%) ; (b) a material diminution in Executive’s authority, Duties, or
responsibilities; (c) a material diminution in the authority, duties, or
responsibilities of the person to whom Executive is required to report; (d) a
material change in the geographic location (defined as greater than fifty
(50) miles from Omaha, NE) at which Executive must perform the services pursuant
to Section 1; (e) any material reduction or other adverse change in Executive’s
benefits under any applicable and properly approved

 

3



--------------------------------------------------------------------------------

compensation plan or arrangement without the substitution of comparable
benefits; or (f) any other action or inaction that constitutes a material breach
by the Company under this Agreement. To terminate for Good Reason, an Executive
must incur a termination of employment on or before the second (2nd) anniversary
of the initial existence of the condition.

Executive shall be required to provide notice to the Company of the existence of
any of the foregoing conditions within 60 days of the initial existence of the
condition, upon the notice of which the Company shall have a period of 30 days
during which it may remedy the condition.

7.3    Termination by Executive Without Good Reason. If Executive terminates
without Good Reason, then Executive will be required to give the Company at
least sixty (60) days notice. If Executive terminates without Good Reason then
Executive will be paid his salary and benefits through the date of termination
including, without limitation, all accrued unused vacation, and outstanding
business expenses and, except as otherwise required by applicable law, no other
amounts shall be payable except as provided under any applicable and properly
approved compensation plan or arrangement.

7.4    Effect of Termination. In the event Executive’s employment is terminated,
all obligations of the Company and all obligations of Executive shall cease
except that (a) the terms of this Section 7 and of Sections 8 through 23 below
shall survive such termination and (b) the Company shall continue to be
obligated to fulfill its obligations pursuant to Section 4, 5 and 6 to the
extent they have not been satisfied as of the date of such termination.
Executive acknowledges that, upon termination of his employment, he is entitled
to no other compensation, severance or other benefits other than those
specifically set forth in this Agreement, except to the extent provided in any
applicable compensation plan or arrangement.

8.    Covenant Not to Compete; Nonsolicitation.

8.1    Covenant. Executive hereby agrees that, while he is employed or engaged
by the Company as an employee pursuant to this Agreement, and, in any event, for
the one (1)-year period following Executive’s termination of employment for any
reason he will not directly or indirectly compete (as defined in Section 8.2
below) with the Company in any geographic area in which the Company does or has
done business.

8.2    Direct and Indirect Competition. As used herein, the phrase “directly or
indirectly compete” shall mean owning, managing, operating or controlling, or
participating in the ownership, management, operation or control of, or being
connected with or having any interest in, as a stockholder, director, officer,
employee, agent, consultant, assistant, advisor, sole proprietor, partner or
otherwise, any business (other than the Company’s) engaged in the production,
marketing, sale, trading or distribution of: ethanol, grain, ethanol
co-products, cattle or natural gas, or the production, marketing or sale of
vinegar products; provided, however, that this prohibition shall not apply to
ownership of less than one percent (1%) of the voting stock in companies whose
stock is traded on a national securities exchange or in the over-the-counter
market.

 

4



--------------------------------------------------------------------------------

8.3    Nonsolicitation. Executive hereby agrees that while he is employed or
engaged by the Company as an employee pursuant to this Agreement, and, in any
event, during the two (2)-year period following Executive’s termination of
employment for any reason, he will not directly or indirectly solicit or attempt
to solicit any customer, vendor or distributor of the Company, other than for
the Company, with respect to any product or service being furnished, made or
sold by the Company at any time during Executive’s employment with the Company.
Executive further agrees that during such time period, Executive shall not,
directly or indirectly, solicit, encourage or attempt to solicit any of the
executives, managers or employees who are employed by the Company on his
termination date to become executives, manages or employees of any other person
or entity with which Executive is affiliated.

9.    Confidential Information. Executive acknowledges that during his
employment or consultancy with the Company he will develop, discover, have
access to and/or become acquainted with technical, financial, marketing,
personnel and other information relating to the present or contemplated products
or the conduct of business of the Company which is of a confidential and
proprietary nature (“Confidential Information”). Executive agrees that all
files, records, documents and the like relating to such Confidential
Information, whether prepared by him or otherwise coming into his possession,
shall remain the exclusive property of the Company, and Executive hereby agrees
to promptly disclose such Confidential Information to the Company upon request
and hereby assigns to the Company any rights which he may acquire in any
Confidential Information. Executive further agrees not to disclose or use any
Confidential Information and to use his best efforts to prevent the disclosure
or use of any Confidential Information either during the term of his employment
or consultancy or at any time thereafter, except as may be necessary in the
ordinary course of performing his duties under this Agreement. Upon termination
of Executive’s employment or consultancy with the Company for any reason,
(a) Executive shall promptly deliver to the Company all materials, documents,
data, equipment and other physical property of any nature containing or
pertaining to any Confidential Information, and (b) Executive shall not take
from the Company’s premises any such material or equipment or any reproduction
thereof.

10.    Inventions.

10.1    Disclosure of Inventions. Executive hereby agrees that if he conceives,
learns, makes or first reduces to practice, either alone or jointly with others,
any “Employment Inventions” (as defined in Section 10.3 below) while he is
employed by the Company, either as an employee or as a consultant, he will
promptly disclose such Employment Inventions to the CEO or to any other Company
officer designated by the Board.

10.2    Ownership, Assignment Assistance and Power of Attorney. All Employment
Inventions shall be the sole and exclusive property of the Company, and the
Company shall have the right to use and to apply for patents, copyrights or
other statutory or common law protection for such Employment Inventions in any
country. Executive hereby assigns to the Company any rights which he may acquire
in such Employment Inventions. Furthermore, Executive agrees to assist the
Company in every proper way at the Company’s expense to obtain patents,
copyrights and other statutory or common law protections for such Employment
Inventions in any country and to enforce such rights from time to time.
Specifically, Executive agrees to execute all documents as the Company may
desire for use in applying for and in obtaining or enforcing such patents,
copyrights and other statutory or common law protections together with any
assignments thereof to the Company or to any person

 

5



--------------------------------------------------------------------------------

designated by the Company. Executive’s obligations under this Section 10 shall
continue beyond the termination of his employment under this Agreement, but the
Company shall compensate Executive at a reasonable rate after any such
termination for the time which Executive actually spends at the Company’s
request in rendering such assistance. In the event the Company is unable for any
reason whatsoever to secure Executive’s signature (after reasonable attempts to
do so) to any lawful document required to apply for or to enforce any patent,
copyright or other statutory or common law protections for such Employment
Inventions, Executive hereby irrevocably designates and appoints the Company and
its duly authorized officers and agents as his agents and attorneys-in-fact to
act in his stead to execute such documents and to do such other lawful and
necessary acts to further the issuance and prosecution of such patents,
copyrights or other statutory or common law protection, such documents or such
acts to have the same legal force and effect as if such documents were executed
by or such acts were done by Executive.

10.3    Employment Inventions. The definition of “Employment Invention” as used
herein is as follows: “Employment Invention” means any invention or part thereof
conceived, developed, reduced to practice, or created by Executive which is:
(a) conceived, developed, reduced to practice, or created by Executive:
(i) within the scope of his employment; (ii) on the Company’s time; or
(iii) with the aid, assistance, or use of any of the Company’s property,
equipment, facilities, supplies, resources, or intellectual property; (b) the
result of any work, services, or duties performed by Executive for the Company;
(c) related to the industry or trade of the Company; or (d) related to the
current or demonstrably anticipated business, research, or development of the
Company.

10.4    Exclusion of Prior Inventions. Executive has identified on Exhibit A
attached hereto a complete list of all inventions which Executive has conceived,
learned, made or first reduced to practice, either alone or jointly with others,
prior to employment with the Company and which Executive desires to exclude from
the operation of this Agreement. If no inventions are listed on Exhibit A,
Executive represents that he has made no such inventions at the time of signing
this Agreement.

10.5    Inventions of Third Parties. Executive shall not disclose to the
Company, use in the course of his employment, or incorporate into the Company’s
products or processes any confidential or proprietary information or inventions
that belong to a third party, unless the Company has received authorization from
such third party and Executive has been directed by the CEO to do so.

11.    Compliance with Section 409A of the Code. Notwithstanding any provision
in this Agreement to the contrary, this Agreement shall be interpreted,
construed and conformed in accordance with Section 409A of the Code and
regulations and other guidance issued thereunder. If, on the date of Executive’s
separation from service (as defined in Treasury Regulation §1.409A-1(h)),
Executive is a specified employee (as defined in Code Section 409A and Treasury
Regulation §1.409A-1(i)), no payment shall be made under this Agreement at any
time during the 6-month period following the Employee’s separation from service
of any amount that results in the “deferral of compensation” within the meaning
of Treasury Regulation §1.409A-1(b), after application of the exemptions
provided in Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) and
(v), and any amounts otherwise payable during such 6-month period shall be paid
in a lump sum on the first payroll payment date following expiration of such
6-month period.

 

6



--------------------------------------------------------------------------------

12.    No Conflicts. Executive hereby represents that, to the best of his
knowledge, his performance of all the terms of this Agreement and his work as an
employee or consultant of the Company does not breach any oral or written
agreement which he has made prior to his employment with the Company.

13.    Equitable Remedies. Executive acknowledges and agrees that the breach or
threatened breach by him of certain provisions of this Agreement, including
without limitation Sections 8, 9 or 10 above, would cause irreparable harm to
the Company for which damages at law would be an inadequate remedy. Accordingly,
Executive hereby agrees that in any such instance the Company shall be entitled
to seek injunctive or other equitable relief in addition to any other remedy to
which it may be entitled.

14.    Assignment. This Agreement is for the unique personal services of
Executive and is not assignable or delegable in whole or in part by Executive
without the consent of the CEO. This Agreement may be assigned or delegated in
whole or in part by the Company and, in such case, the terms of this Agreement
shall inure to the benefit of, be assumed by, and be binding upon the entity to
which this Agreement is assigned.

15.    Waiver or Modification. Any waiver, modification or amendment of any
provision of this Agreement shall be effective only if in writing in a document
that specifically refers to this Agreement and such document is signed by the
parties hereto.

16.    Entire Agreement. This Agreement constitutes the full and complete
understanding and agreement of the parties hereto with respect to the specific
subject matter covered herein and therein and supersede all prior oral or
written understandings and agreements with respect to such specific subject
matter.

17.    Severability. If any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, the remaining provisions
shall nevertheless remain enforceable in full force and effect, and the court
making such determination shall modify, among other things, the scope, duration,
or geographic area of such affected provision to preserve the enforceability
thereof to the maximum extent then permitted by law.

18.    Notices. All notices thereunder shall be in writing addressed to the
respective party as set forth below and may be personally served, sent by
facsimile transmission, sent by overnight courier service, or sent by United
States mail, return receipt requested. Such notices shall be deemed to have been
given: (a) if delivered in person, on the date of delivery; (b) if delivered by
facsimile transmission, on the date of transmission if transmitted by 5:00 p.m.
(local time, Omaha, Nebraska) on a business day or, if not, on the next
succeeding business day; provided that a copy of such notice is also sent the
same day as the facsimile transmission by any other means permitted herein;
(c) if delivered by overnight courier, on the date that delivery is first
attempted; or (d) if by United States mail, on the earlier of two (2) business
days after depositing in the United States mail, postage prepaid and properly
addressed, or the date delivery is first attempted. Notices shall be addressed
as set forth as set forth on the signature page hereof, or to such other address
as the party to whom such notice is intended shall have previously designated by
written notice to the serving party. Notices shall be deemed effective upon
receipt.

 

7



--------------------------------------------------------------------------------

19.    Indemnification. In the event that Executive is made a party or
threatened to be made a party to any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative (a “Proceeding”), other than any
Proceeding initiated by Executive or the Company related to any contest or
dispute between Executive and the Company or any of its affiliates with respect
to this Agreement or Executive’s employment hereunder, by reason of the fact
that Executive is or was a director or officer of the Company, or any affiliate
of the Company, or is or was serving at the request of the Company as a
director, officer, member, employee, or agent of another corporation or a
partnership, joint venture, trust, or other enterprise, Executive shall be
indemnified and held harmless by the Company to the fullest extent applicable to
any other officer or director of the Company/to the maximum extent permitted
under applicable law and the Company’s bylaws from and against any liabilities,
costs, claims, and expenses, including all costs and expenses incurred in
defense of any Proceeding (including attorneys’ fees). Costs and expenses
incurred by Executive in defense of such Proceeding (including attorneys’ fees)
shall be paid by the Company in advance of the final disposition of such
litigation upon receipt by the Company of: (i) a written request for payment;
(ii) appropriate documentation evidencing the incurrence, amount, and nature of
the costs and expenses for which payment is being sought; and (iii) an
undertaking adequate under applicable law made by or on behalf of Executive to
repay the amounts so paid if it shall ultimately be determined that Executive is
not entitled to be indemnified by the Company under this Agreement. During
the Term of this Agreement and while potential liability exists after the
Employment Term, as determined by the Company in its sole reasonable discretion
but in no event for a period of not less than six (6) years thereafter, the
Company or any successor to the Company shall purchase and maintain, at its own
expense, directors’ and officers’ liability insurance providing coverage to
Executive on terms that are no less favorable than the coverage provided to
other directors and similarly situated executives of the Company.

20.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Nebraska, without reference to the
choice of law provisions thereof.

21.    Attorneys’ Fees. In the event an action or proceeding is brought by any
party under this Agreement to enforce or construe any of its terms, the party
that prevails by enforcing this Agreement shall be entitled to recover, in
addition to all other amounts and relief, its reasonable costs and attorneys’
fees incurred in connection with such action or proceeding.

22.    Construction. Whenever the context requires, the singular shall include
the plural and the plural shall include the singular, the whole shall include
any part thereof, and any gender shall include all other genders. The headings
in this Agreement are for convenience only and shall not limit, enlarge, or
otherwise affect any of the terms of this Agreement. Unless otherwise indicated,
all references in this Agreement to sections refer to the corresponding sections
of this Agreement. This Agreement shall be construed as though all parties had
drafted it.

23.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement. Counterparts and signatures transmitted
by facsimile shall be valid, effective and enforceable as originals.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive has signed this Agreement personally and the
Company has caused this Agreement to be executed by its duly authorized
representative.

 

GREEN PLAINS INC. By:  

/s/ Todd Becker

Name:   Todd Becker Title:   Chief Executive Officer Address:  

Green Plains Inc.

1811 Aksarben Dr

Omaha NE 68106 Executive  

/s/ John Neppl

John Neppl, individually Address:  

 

 

9



--------------------------------------------------------------------------------

EXHIBIT A

EXCLUDED INVENTIONS

 

10